Name: Commission Regulation (EC) No 2133/2001 of 30 October 2001 opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector and repealing Regulations (EC) No 1897/94, (EC) No 306/96, (EC) No 1827/96, (EC) No 1970/96, (EC) No 1405/97, (EC) No 1406/97, (EC) No 2492/98, (EC) No 2809/98 and (EC) No 778/1999
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32001R2133Commission Regulation (EC) No 2133/2001 of 30 October 2001 opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector and repealing Regulations (EC) No 1897/94, (EC) No 306/96, (EC) No 1827/96, (EC) No 1970/96, (EC) No 1405/97, (EC) No 1406/97, (EC) No 2492/98, (EC) No 2809/98 and (EC) No 778/1999 Official Journal L 287 , 31/10/2001 P. 0012 - 0017Commission Regulation (EC) No 2133/2001of 30 October 2001opening and providing for the administration of certain Community tariff quotas and tariff ceilings in the cereals sector and repealing Regulations (EC) No 1897/94, (EC) No 306/96, (EC) No 1827/96, (EC) No 1970/96, (EC) No 1405/97, (EC) No 1406/97, (EC) No 2492/98, (EC) No 2809/98 and (EC) No 778/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Having regard to Council Decision 95/582/EC of 20 December 1995 on the conclusion of the Agreements in the form of Exchanges of Letters between the European Community, of the one part, and the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation, of the other part, concerning certain agricultural products(3), and in particular Article 2 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(4), and in particular Article 1 thereof,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(5), and in particular Article 30 thereof,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(6), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2290/2000 of 9 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Bulgaria(7), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(8), as last amended by Regulation (EC) No 993/2001(9), codified the rules for administering tariff quotas designed to be used following the chronological order of dates of customs declarations and for surveillance of preferential imports.(2) In the interests of simplification and in view of the small volume of some of the quotas and ceilings provided for in Decision 95/582/EC, Council Decision 97/126/EC of 6 December 1996 concerning the conclusion of an agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part(10) and Council Regulations (EC) No 1095/96, (EC) No 1706/98, (EC) No 1727/2000 and (EC) No 2290/2000, Regulation (EEC) No 2454/93 should also apply to those quotas and ceilings.(3) For administrative reasons, a new serial number should be allotted to each of the tariff quotas and ceilings concerned.(4) To ensure effective management of certain quotas and ceilings covered by this Regulation, a certificate testifying to the origin of the goods should be required(5) In view of the quality of wheat required for quota Nos 09.0074 and 09.0075, the customs authorities should check compliance with the quality requirements before granting entitlement to the quota. To ensure that these quotas are managed effectively, a system of securities should be introduced.(6) If the ceilings covered by this Regulation are reached during a given year, the Commission may re-introduce, by Regulation, the levying of normal customs duties reduced by 50 %.(7) Application of Regulation (EEC) No 2454/93 to these quotas and ceilings makes unnecessary the detailed implementing rules relating thereto laid down in Commission Regulations (EC) No 1897/94(11), (EC) No 306/96(12), (EC) No 1827/96(13), 1970/96(14), (EC) No 1405/97(15), (EC) No 1406/97(16), (EC) No 2492/98(17), (EC) No 2809/98(18) and (EC) No 778/1999(19). Those Regulations should therefore be repealed with effect from the dates from which the provisions of this Regulation apply.(8) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. The tariff quotas listed in Annex I shall be opened from 1 July to 30 June for each marketing year from 1 July 2002.2. The tariff quotas listed in Annex II shall be opened for each calendar year from 1 January 2002.3. The tariff ceilings listed in Annex III shall be opened for each calendar year from 1 January 2002.Article 21. The products imported under tariff quotas 09.5716 and 09.5732 shall be released into free circulation upon presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreement concluded with that country, or alternatively a declaration on the invoice issued in accordance with that Protocol.2. The products imported under tariff quota 09.0779 shall be released into free circulation upon presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Annex IV to the bilateral agreement concluded with that country, or alternatively a declaration on the invoice issued in accordance with that agreement.3. The products imported under tariff quota 09.0689 shall be released into free circulation upon presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Annex IV to Protocol 3 to the Agreement between the European Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part, or alternatively a declaration on the invoice issued in accordance with that Agreement.4. Products imported under tariff quota 09.1633 and the tariff ceilings listed in Annex III to this Regulation shall be released into free circulation upon presentation of an EUR.1 movement certificate or a declaration on the invoice issued by the exporting country in accordance with Protocol 1 to Annex V to the ACP-EC Convention.Article 31. In order to ensure the quality of the products imported under tariff quotas 09.0074 and 09.0075, eligibility for the zero import duty shall be conditional on importers lodging, in addition to any security required under Article 248 of Regulation (EEC) No 2454/93, an import security of EUR 5 per tonne with the competent customs authorities on the day the declaration of release for free circulation is accepted.2. The customs authorities shall take representative samples of each import under tariff quota 09.0075 with a view to carrying out the necessary tests to establish that the quality imported complies with the quality criteria referred to in Annex IV. If the quality is inadequate, access to the quota shall be refused.3. The customs authorities shall take representative samples of each import under tariff quota 09.0074 with a view to carrying out the necessary tests to establish that the vitreous grain content is 73 % or more. If the quality is inadequate, access to the quota shall be refused.4. The import security of EUR 5 per tonne referred to in paragraph 1 shall be released in respect of the quantity of products imported under each quota which complies with the criteria referred to in paragraphs 2 and 3, as the case may be. Should the tests referred to in paragraphs 2 and 3 show that the quality of the imported product is below standard, Commission Regulation (EC) No 1249/96(20), shall apply. The amount of EUR 5 per tonne referred to in paragraph 1 shall be held back as a penaltyArticle 41. The tariff quotas referred to in Article 1(1) and (2) shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. The tariff ceilings referred to in Article 1(3) shall be the subject of Community surveillance by the Commission in close cooperation with the Member States in accordance with Article 308d of Regulation (EEC) No 2454/93.Article 51. Regulations (EC) No 1970/96, (EC) No 1405/97, (EC) No 1406/97 and (EC) No 778/1999 shall be repealed with effect from 1 July 2002.2. Regulations (EC) No 1897/94, (EC) No 306/96, (EC) No 1827/96, (EC) No 2809/98 and (EC) No 2492/98 shall be repealed with effect from 1 January 2002.Article 6This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002 for the quotas covered by Article 1(1) and from 1 January 2002 for the quotas and ceilings covered by Article 1(2) and (3).This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 327, 30.12.1995, p. 17.(4) OJ L 146, 20.6.1996, p. 1.(5) OJ L 215, 1.8.1998, p. 12.(6) OJ L 198, 4.8.2000, p. 6.(7) OJ L 262, 17.10.2000, p. 1.(8) OJ L 253, 11.10.1993, p. 1.(9) OJ L 141, 28.5.2001, p. 1.(10) OJ L 53, 22.2.1997, p. 1.(11) OJ L 194, 29.7.1994, p. 4.(12) OJ L 43, 21.2.1996, p. 1.(13) OJ L 241, 21.9.1996, p. 23.(14) OJ L 261, 15.10.1996, p. 34.(15) OJ L 194, 23.7.1997, p. 7.(16) OJ L 194, 23.7.1997, p. 10.(17) OJ L 309, 19.11.1998, p. 35.(18) OJ L 349, 24.12.1998, p. 41.(19) OJ L 101, 16.4.1999, p. 36.(20) OJ L 161, 29.6.1996, p. 125.ANNEX ITariff quotas with quota periods running from 1 July to 30 June(MFN: most-favoured nation)>TABLE>ANNEX IITariff quotas with quota periods running from 1 January to 31 December(MFN: most-favoured nation)>TABLE>ANNEX IIITariff quotas with periods running from 1 January to 31 December(MFN: most-favoured nation)>TABLE>ANNEX IVMinimum quality criteria for wheat imported under quota No 09.0075 for 300000 tonnes of quality wheat opened by Regulation (EC) No 1095/96>TABLE>